MEMORANDUM**
Clifford Walker appeals pro se the district court’s summary judgment affirming the Commissioner of the Social Security Administration’s denial of his application for Social Security benefits. We dismiss the appeal.
The district court entered final judgment on January 9, 2002. Walker filed his *340notice of appeal on March 13, 2002, more than 60 days after entry of judgment as mandated by Fed. R.App. P. 4(a)(1)(B). Consequently, Walker’s notice of appeal is untimely and this court lacks jurisdiction over his appeal. See United States v. Vac-caro, 51 F.3d 189,191 (9th Cir.1995).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.